





November 9, 2007
 
Alternative Energy Sources, Inc.
310 West 20th Street, 2nd Floor
Kansas City, Missouri 64108
Attention: Chairman of the Board of Directors


 
Dear Sirs:
 
We are delighted that you have decided to consider a transaction with [Name of
Purchaser], a privately held company (the “Purchaser”), pursuant to which
Alternative Energy Sources, Inc. (the “Company”) would be acquired by the
Purchaser (the “Transaction”), and we look forward to working with you to enter
into a definitive merger agreement for the Transaction on terms mutually
agreeable to the parties and subject to such conditions as we and you will
mutually agree to in further discussions. The Purchaser and its affiliates
intend to devote substantial resources to due diligence and the prompt
preparation and completion of the necessary definitive agreements, but are only
willing to do so subject to the provisions set out herein.
 
From and after the date hereof until the earlier of (i) the execution of a
definitive merger agreement with respect to the Transaction or (ii) one year
after the date hereof, if the Company or any of its subsidiaries enters into an
agreement with respect to an Acquisition Transaction (as defined below), the
Company shall simultaneously with the closing of the transaction contemplated by
any such agreement with respect to an Acquisition Transaction (1) pay to the
Purchaser a business interruption fee of $500,000 (the “Business Interruption
Fee”) and (2) reimburse the Purchaser for the reasonable fees and expenses
(including, without limitation, fees and expenses payable to all legal,
accounting, financial, and other professionals arising out of, in connection
with or related to the Transaction) incurred by it and its affiliates in
connection with the evaluation, negotiation, financing and documentation of the
Transaction up to an aggregate amount of $500,000 (which, for the avoidance of
doubt, shall be in addition to the Business Interruption Fee), in the case of
each of clauses (1) and (2), in cash payable by wire transfer in same day funds
to an account designated in writing by the Purchaser. Notwithstanding anything
to the contrary contained herein, if the Company fails to pay any amounts due
under this paragraph in accordance with the terms hereof, in addition to any
amounts paid or payable pursuant to this paragraph, the Company shall pay the
reasonable fees and expenses (including legal fees and expenses) incurred in
connection with any action, including the filing of any lawsuit or other legal
action, taken to collect payment, together with interest on the unpaid amount
from the date such amount was required to be paid at the prime rate as reported
in the Wall Street Journal on the date such amount was required to be paid.
 
As used in this agreement, “Acquisition Transaction” means (1) a merger,
consolidation, share exchange or business combination involving the Company or
any of its subsidiaries representing 20% or more of the assets of the Company
and its subsidiaries, taken as a whole, (2) a sale, lease, exchange, or transfer
(other than the granting of a security interest in, or lien or mortgage on,
assets of the Company), in a single transaction or series of related
transactions, of 20% or more of the assets of the Company and its subsidiaries,
taken as a whole, (3) a purchase or sale of shares of capital stock or other
securities, in a single transaction or series of related transactions,
representing 20% or more of the voting power of the capital stock of Company,
including by way of a tender offer or exchange offer, (4) a reorganization or
recapitalization of the Company (other than a bankruptcy reorganization), or
(5) any other change-of-control transaction having a similar effect to those
described in clauses (1) through (4), in each case other than the Transaction.
 

--------------------------------------------------------------------------------


 
Alternative Energy Sources, Inc.
November 9, 2007
Page 2 

Notwithstanding anything to the contrary in the foregoing, unless and until a
definitive merger agreement is executed and delivered in respect of the
Transaction (and, in that case, subject to the conditions expressed therein), no
party to this agreement is under any obligation to proceed with or consummate
the Transaction. The obligations under this Agreement shall automatically
terminate upon the execution of such definitive merger agreement, if any. The
terms of this agreement may be modified or waived only by a separate writing,
signed by the party against whom enforcement is sought, that expressly modifies
or waives any such term. It is understood that no failure or delay in exercising
any right, power or privilege under this agreement shall operate as a waiver
hereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege under
this agreement. The invalidity or unenforceability of any provision of this
agreement shall not affect the validity or enforceability of any other provision
of this agreement, all of which shall remain in full force and effect.
 
This agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State. The parties to this agreement (a) irrevocably submit to the
personal jurisdiction of the state courts located in New York, New York and the
federal courts of the United States of America located in the Southern District
of the State of New York and (b) waive any claim of improper venue or any claim
that those courts are an inconvenient forum.
 
[Signature page follows]
 

--------------------------------------------------------------------------------


 
Alternative Energy Sources, Inc.
November 9, 2007
Page 3

 
This agreement shall be treated as confidential and may not be used, circulated,
quoted or otherwise referred to in any document, except with the prior written
consent of the Purchaser.
 
Very truly yours,
 


[NAME OF PURCHASER]
                                   
By:
/s/[NAME OF PURCHASER]
     
Name:
     
Title:
                           
ACKNOWLEDGED AND AGREED:
           
ALTERNATIVE ENERGY SOURCES, INC.
                   
By:
/s/Mark Beemer
     
Name: Mark Beemer
     
Title: Chief Executive Officer
   

 

--------------------------------------------------------------------------------





 